                                           Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 1 of 19




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       MICHAEL ORTIZ,                                    Case No. 17-cv-03820-JSW
                                                        Plaintiff,
                                   6
                                                  v.                                         ORDER DENYING MOTION FOR
                                   7
                                                                                             CLASS CERTIFICATION
                                   8       AMAZON.COM LLC, et al.,
                                                                                             Re: Dkt. No. 139
                                                        Defendants.
                                   9

                                  10

                                  11           On April 13, 2020, the Court issued the following Order under seal. (See Dkt. No. 181.)

                                  12   Pursuant to the parties’ joint statement that the Order can be filed in the public record in its
Northern District of California
 United States District Court




                                  13   entirety, the Court does so.

                                  14           Now before the Court for consideration is the motion for class certification filed by

                                  15   Plaintiff Michael Ortiz (“Ortiz”). The Court has considered the parties’ papers, relevant legal

                                  16   authority, and the record in this case, and the Court DENIES Ortiz’s motion.1

                                  17                                             BACKGROUND

                                  18           Ortiz, on behalf of himself and a putative class, alleges Defendants misclassified their

                                  19   Level 4 Shift Managers as exempt employees under state law. Ortiz asserts five claims for relief:

                                  20   (1) failure to pay overtime in violation of California Labor Code (“Labor Code”) sections 510,

                                  21   1194, and 1198; (2) failure to provide rest and meal breaks in violation of Labor Code sections

                                  22   226.7, 512, and 558; (3) failure to provide itemized wage statements in violation of Labor Code

                                  23   sections 226 and 1174; (4) failure to timely pay wages on termination in violation of Labor Code

                                  24
                                       1
                                  25           The Court advises all parties that, going forward, if they file motions to seal, the
                                       Court will not accept redacted versions of any document. Rather, the parties shall submit
                                  26   one chambers copy, which contains an unredacted version of the document with the portions
                                       to be sealed clearly highlighted. If that document is a declaration with exhibits and some
                                  27
                                       exhibits are sealed and some are not, the chambers copy should consist of the declaration
                                  28   and all exhibits in one document.
                                                                                       1
                                         Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 2 of 19




                                   1   section 203; and (5) violations of California’s Unfair Competition Law, Business and Professions

                                   2   Code sections 17200, et seq.

                                   3          Ortiz argues that Defendants’ uniform policies and procedures make this an ideal case for

                                   4   class certification, and he moves to certify a class consisting of: “All persons employed as Level 4

                                   5   Shift Managers in any of Defendants’ Delivery Centers in California at any time between June 2,

                                   6   2013 and the present.” (Mot at 8:9-10.)

                                   7          The job description for a Level 4 Shift Manager states:

                                   8                  Our Shift Managers are responsible for the day-to-day operations of
                                                      delivery stations in the Amazon network, including inbound,
                                   9                  outbound, and sortation operations. They will actively engage with
                                                      site and regional operations leadership to implement new
                                  10                  operational improvements and new services. We expect our
                                                      managers to continually identify ways to improve our operations.
                                  11

                                  12   (Dkt. No. 135-3, Declaration of Laura Van Note (“Van Note Decl.”), ¶ 23; Dkt. No. 134-4 at ECF
Northern District of California
 United States District Court




                                  13   p. 139, Van Note Decl., Ex. V (Job Description).) The Job Description also outlines a Shift

                                  14   Manager’s key job duties as:

                                  15                  •          Oversee the delivery of Amazon orders to customers
                                  16                  •          Build, optimize, and assign delivery routes on your shift
                                  17                  •          Communicate with and respond to Amazon Customer
                                                                 Service associates on delivery exceptions and requests
                                  18
                                                      •          Support Amazon operations leadership team in daily
                                  19                             operations management of the delivery station, including
                                                                 route assignment, leading meetings, and communicating with
                                  20                             internal and external suppliers.
                                  21                  •          Troubleshoot problems through to resolution, escalating as
                                                                 necessary
                                  22
                                                      •          Review and update SOPs [standard operating procedures] as
                                  23                             required
                                  24                  •          Participate in Lean/Kaizen, Black Belt, and other
                                                                 Operational Excellence initiatives
                                  25
                                                      •          Ensure compliance throughout the site to global process
                                  26                             standards and work on continuous improvement initiatives.
                                  27   (Job Description at 1.)

                                  28          The Court will address additional facts as necessary in the analysis.
                                                                                           2
                                           Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 3 of 19




                                   1                                                  ANALYSIS

                                   2   A.      Applicable Legal Standards.
                                   3           Class certification is governed by Federal Rule of Civil Procedure 23 (“Rule 23”). As the

                                   4   moving party, Ortiz bears the burden to show that he meets each Rule 23(a) factor and that he

                                   5   meets at least one factor under Rule 23(b). Lozano v. AT&T Wireless Servs., Inc., 504 F.3d 718,

                                   6   724 (9th Cir. 2007). Ortiz moves to certify the class under Rule 23(b)(3).

                                   7           Under Rule 23(a), a court may certify a class only if (1) the class is so numerous that

                                   8   joinder of all members is impracticable, (2) there are questions of law or fact common to the class,

                                   9   (3) the claims or defenses of the representative parties are typical of the claims or defenses of the

                                  10   class, and (4) the representative parties will fairly and adequately protect the interests of the class.

                                  11           Under Rule 23(b)(3), a court may certify the class if Rule 23(a) is satisfied and if:

                                  12                   the court finds that the questions of law or fact common to class
Northern District of California
 United States District Court




                                                       members predominate over any questions affecting only individual
                                  13                   members, and that a class action is superior to other available
                                                       methods for fairly and efficiently adjudicating the controversy. The
                                  14                   matters pertinent to these findings include: (A) the class members’
                                                       interests in individually controlling the prosecution or defense of
                                  15                   separate actions; (B) the extent and nature of any litigation
                                                       concerning the controversy already begun by or against class
                                  16                   members; (C) the desirability or undesirability of concentrating the
                                                       litigation of the claims in the particular forum; and (D) the likely
                                  17                   difficulties in managing a class action.2
                                  18           “Rule 23 does not set forth a mere pleading standard. A party seeking class certification

                                  19   must affirmatively demonstrate his compliance with the Rule – that is, he must be prepared to

                                  20   prove that there are in fact sufficiently numerous parties, common questions of law or fact, etc.”

                                  21   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (emphasis in original). A court must

                                  22   conduct a “rigorous analysis” of the Rule 23 factors, which “will entail some overlap with the

                                  23   merits of the plaintiff’s underlying claim.” Id. at 351. However, a court has “no license to engage

                                  24   in free-ranging merits inquiries at the certification stage. Merits questions may be considered to

                                  25   the extent – but only to the extent – that they are relevant to determining whether the Rule 23

                                  26   prerequisites for class certification are satisfied.” Amgen Inc. v. Conn. Ret. Plans & Trust Funds,

                                  27

                                  28   2
                                               On the last factor is at issue in this case.
                                                                                              3
                                           Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 4 of 19




                                   1   568 U.S. 455, 466 (2013).

                                   2           “Class certification is not immutable, and class representative status could be withdrawn or

                                   3   modified if at any time the representatives could no longer protect the interests of the class.”

                                   4   Cummings v. Connell, 316 F.3d 886, 896 (9th Cir. 2003) (citing Soc. Servs. Union, Local 535 v.

                                   5   County of Santa Clara, 609 F.2d 944, 948-49 (9th Cir. 1979)). For reasons that follow, the Court

                                   6   concludes Ortiz meets his burden on the Rule 23(a) factors but fails to meet his burden on the Rule

                                   7   23(b) factors.

                                   8   B.      The Nature of the Claims and Defenses.
                                   9           Each of Ortiz’s claims depends on his theory that Defendants uniformly and improperly

                                  10   classified all Level 4 Shift Mangers as exempt employees. Defendants, in turn, assert that Ortiz

                                  11   and the putative class members fall within California’s executive exemption. See 8 Cal. Code

                                  12   Regs. § 11070(1)(A)(1) (“Section 11070” or “Wage Order 7-2001”). To demonstrate that
Northern District of California
 United States District Court




                                  13   exemption applies, Defendants will be required to show, inter alia:

                                  14                    [an employee’s] duties and responsibilities involve the management3
                                                        of the enterprise in which [they are] employed or of a customarily
                                  15                    recognized department or subdivision thereof; [an employee]
                                                        customarily and regularly directs the work of two or more other
                                  16                    employees therein; [an employee] has the authority to hire or fire
                                                        other employees or [that their] suggestions and recommendations as
                                  17                    to the hiring or firing and as to the advancement and promotion or
                                                        any other change of status of other employees will be given
                                  18                    particular weight; [an employee] customarily and regularly exercises
                                                        discretion and independent judgment; [and an employee] is
                                  19                    primarily4 engaged in duties which meet the test of the exemption[.]
                                  20
                                       3
                                  21           “Management” may include activities such as: “[i]nterviewing, selecting, and training of
                                       employees; setting and adjusting their rates of pay and hours of work; directing their work;
                                  22   maintaining their production or sales records for use in supervision or control; appraising their
                                       productivity and efficiency for the purpose of recommending promotions or other changes in their
                                  23   status; handling their complaints and grievances and disciplining them when necessary; planning
                                       the work; determining the techniques to be used; apportioning the work among the workers;
                                  24
                                       determining the types of materials, supplies, machinery or tools to be used or merchandise to be
                                  25   bought, stocked and sold; controlling the flow and distribution of materials or merchandise and
                                       supplies; providing for the safety of the [employees] and the property.” Batze v. Safeway, Inc., 10
                                  26   Cal. App. 5th 440, 472-73 (2017) (quoting Heyen v. Safeway, Inc., 216 Cal. App. 4th 795, 819
                                       (1992) (internal citation omitted)).
                                  27
                                       4
                                              The term “primarily” means “means more than one-half the employee’s work time.” 8
                                  28
                                       Cal. Code Regs. § 11070(2)(K); see also Ramirez v. Yosemite Water Co., Inc., 20 Cal. 4th 785,
                                                                                     4
                                           Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 5 of 19




                                   1           8 Cal. Code Regs. § 11070(1)(A)(1)(a)-(e).5

                                   2           Section 11070(1)(A)(1)(e) also provides:

                                   3                  [t]he activities constituting exempt work and non-exempt work shall
                                                      be construed in the same manner as such items are construed in the
                                   4                  following regulations under the Fair Labor Standards Act effective
                                                      as of the date of this order: 29 C.F.R. Sections 541.102, 541.104-
                                   5                  111, and 541.115-116. Exempt work shall include, for example, all
                                                      work that is directly and closely related to exempt work and work
                                   6                  which is properly viewed as a means for carrying out exempt
                                                      functions. The work actually performed by the employee during the
                                   7                  course of the workweek must, first and foremost, be examined and
                                                      the amount of time the employee spends on such work, together
                                   8                  with the employer’s realistic expectations and the realistic
                                                      requirements of the job, shall be considered in determining whether
                                   9                  the employee satisfies this requirement.
                                  10   C.      Evidentiary Objections.
                                  11           1.     Ortiz’s Objections to Opposition Evidence.
                                  12           Ortiz objects to paragraph 5 of the Declaration of Neil Bourbon, to paragraph 8 of the
Northern District of California
 United States District Court




                                  13   Declaration of Bhavin Jindal, and to paragraph 21 of the Declaration of Jared McConnell.6 These

                                  14   putative class members attest they have some responsibility or input regarding disciplining and

                                  15   terminating subordinate employees. Ortiz objects on the basis that the evidence is vague and

                                  16   misleading, which goes to the weight of the evidence rather admissibility. The Court

                                  17   OVERRULES Ortiz’s objections.

                                  18           2.     Defendants’ Objections to Reply Evidence.
                                  19           Ortiz submits a job description for a Process Engineer for the European Amazon Logistics

                                  20   Team to show Defendants’ procedures are completely standardized and that a culture of

                                  21   standardization exists. (Reply at 2:16-3:5, citing Dkt. No. 167-1, Reply Declaration of Laura Van

                                  22   Note (“Van Note Reply Decl.”) ¶ 9; Dkt. No. 162-2 at ECF pp. 14-16, Van Note Reply Decl., Ex.

                                  23   G.) Defendants raise two objections to this document: (1) it is irrelevant; and (2) that it was

                                  24

                                  25   798 n.4 (1999).
                                       5
                                  26         Wage Order 7-2001 also requires a specific salary to qualify for the exemption.
                                       Defendants do not suggest that factor could not be established by common proof.
                                  27
                                       6
                                               These declarations can be found at Dkt. Nos. 161-6, 161-8, 161-12, respectively.
                                  28
                                                                                          5
                                           Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 6 of 19




                                   1   neither identified nor produced in discovery. The Court SUSTAINS Defendants’ objection on the

                                   2   basis that the exhibit was not identified by Ortiz and was not produced.7

                                   3           Defendants object to specific portions of the deposition of Lawrence Elijah Ramirez, Jr.

                                   4   (“Ramirez Depo.”) on the basis that the testimony is irrelevant because it relates to Ramirez’s role

                                   5   as a Level 3 associate, which is not a position within the putative class. (See Van Note Reply

                                   6   Decl., ¶ 4; Dkt. No. 166-7, Van Note Reply Decl., Ex. E (Ramirez Depo).) The Court SUSTAINS

                                   7   Defendants’ objection and will not consider the testimony located at pages 17:22-25, 36:22-24,

                                   8   41:15-18, 41:25-42:2, 55:15-17, and 63:8-11 of the Ramirez deposition.

                                   9           Defendants also object to portions of the depositions of Sennai Merid, Mr. Martin, James

                                  10   Lao, William Hedin, and Mr. Ramirez because Ortiz does not always cite to the question and the

                                  11   complete answer. (See Van Note Reply Decl., ¶¶ 3-7; Dkt. Nos. 166-3 through 166-7, Van Note

                                  12   Reply Decl., Exs. A-E (Merid, Martin, Lao, Hedin and Ramirez Depositions).) Defendants argue
Northern District of California
 United States District Court




                                  13   the Court should exclude those citations or should supplement the citations with the complete

                                  14   question and answer, which Defendants submitted with their objections. (See Dkt. No. 170,

                                  15   Responses and Objections at 3; Dkt. Nos. 169-4, 169-6, 169-8, 169-10, and 170-1 (additional

                                  16   excerpts from Martin, Lao, Hedin, Ramirez and Merid depositions).)

                                  17           The Court DENIES Defendants’ request to exclude the cited testimony and will consider

                                  18   the complete question and answers to resolve the motion.8

                                  19   D.      The Rule 23(a) Factors.
                                  20
                                       7
                                  21           The Job Description refers to global process standards, but one Michael Martin, a witness
                                       for Ortiz, disputes such standards exist. (Van Note Reply Decl., ¶ 4; Dkt. No. 166-4, Van Note
                                  22   Reply Decl., Ex. B (Deposition of Michael Martin (“Martin Depo.”) at 145:1-11).)

                                  23   8
                                              On occasion, Defendants also failed to include a question in their citations to excerpts of
                                       deposition testimony. Although Ortiz did not object, the Court will consider the question and the
                                  24
                                       complete answer where this has occurred.
                                  25
                                              The Court also ORDERS the parties to file a joint submission of the deposition
                                  26   excerpts submitted on reply that includes the excerpts submitted by Ortiz and the additional
                                       excerpts submitted by Defendants. The parties may identify which party submitted specific
                                  27   pages. The Court orders the parties to make this submission for the benefit of a reviewing
                                       court in the event this Order is appealed.
                                  28
                                                                                        6
                                            Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 7 of 19



                                                1.     Numerosity.
                                   1
                                                Rule 23(a)’s “numerosity” factor requires that a class be “so numerous that joinder of all
                                   2
                                       members is impracticable.” Fed. R. Civ. P. 23(a)(1); see also Hanlon v. Chrysler Corp., 150 F.3d
                                   3
                                       1011, 1019 (9th Cir. 1998), overruled on other grounds by Wal-Mart, 564 U.S. 338. Although
                                   4
                                       “[t]here is no absolute minimum number of plaintiffs necessary to demonstrate that the putative
                                   5
                                       class is so numerous so as to render joinder impracticable[,] … [j]oinder has been deemed
                                   6
                                       impracticable in cases involving as few as 25 class members[.]” Breeden v. Benchmark Lending
                                   7
                                       Grp., Inc., 229 F.R.D. 623, 628-29 (N.D. Cal. 2005) (internal citations omitted) (finding joinder
                                   8
                                       was impractical where there were over 236 members in the putative class). Defendants do not
                                   9
                                       dispute that the class consists of at least 150 members. The Court concludes Ortiz has met his
                                  10
                                       burden on this factor.9
                                  11
                                                2.     Commonality.
                                  12
Northern District of California




                                                Commonality requires that there be “questions of fact and law common to the class.” Fed.
 United States District Court




                                  13
                                       R. Civ. P. 23(a)(2). Rule 23(a)’s commonality factor is construed permissively. See, e.g., Hanlon,
                                  14
                                       150 F.3d at 1019. To satisfy this factor, Ortiz must do more than show he and the putative class
                                  15
                                       members “suffered a violation of the same provision of law.” Wal-Mart, 564 U.S. at 350 (internal
                                  16
                                       quotations and citations omitted). Rather, the “claims must depend on a common contention … of
                                  17
                                       such a nature that it is capable of classwide resolution,” i.e., “determination of its truth or falsity
                                  18
                                       will resolve an issue that is central to the validity of each one of the claims in one stroke.” Id.
                                  19
                                       “What matters to class certification” is whether a class-wide proceeding has “the capacity … to
                                  20
                                       generate common answers apt to drive the resolution of the litigation.” Id. (emphasis, internal
                                  21
                                       quotation and citation omitted). A “single common question” can satisfy this factor. Wang v.
                                  22
                                       Chinese Daily News, Inc., 737 F.3d 538, 544 (9th Cir. 2013) (quoting Wal-Mart, 564 U.S. at 359
                                  23
                                       but omitting internal quotations and brackets) (“Wang IV”).10
                                  24

                                  25   9
                                               Ortiz cites to Exhibit Z of the Van Note declaration to show the class is sufficiently
                                  26   numerous, but the exhibit does not contain any information about the number of class members.
                                       (See, e.g., Dkt. No. 136-11.) Because Defendants do not dispute this factor, the Court concludes
                                  27   this omission is not material.
                                  28   10
                                                The Wang case has a long procedural history. Ortiz relies heavily on Wang v. Chinese
                                                                                        7
                                         Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 8 of 19




                                   1          At trial, Defendants will bear the burden to show the executive exemption applies.

                                   2   However, Ortiz bears the burden on this motion to show he can satisfy the commonality factor.

                                   3   See, e.g., Marlo v. United Parcel Serv., 639 F.3d 942, 947 (9th Cir. 2011); see also Patel v. Nike

                                   4   Retail Servs., Inc., No. 14-cv-04781-RS, 2016 WL 1241777, at *3, *5 (N.D. Cal. Mar. 29, 2016).

                                   5   Ortiz argues that whether Level 4 Shift Managers are non-exempt is a common question that can

                                   6   generate a common answer. Defendants argue that Ortiz cannot show each element of the

                                   7   executive exemption can be established by common proof. However, most of the cases on which

                                   8   Defendants rely focus on predominance rather than on commonality. See, e.g., Marlo, 639 F.3d at

                                   9   946 (affirming district court’s decision to decertify class on the basis that plaintiff failed to show

                                  10   common issues predominated); In re Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d

                                  11   953, 955, 958-59 (9th Cir. 2009) (concluding district court abused its discretion in finding

                                  12   common issues predominated); Vinole v. Countrywide Home Loans Inc., 571 F.3d 935, 945-48
Northern District of California
 United States District Court




                                  13   (9th Cir. 2009) (affirming district court’s conclusion that common issues did not predominate).

                                  14          In Wang IV, the Ninth Circuit reversed and remanded the case to the district court so that it

                                  15   could determine whether the plaintiffs had demonstrated the commonality and predominance

                                  16   factors in light of Wal-Mart. 737 F.3d at 541. On remand, the district court noted that the

                                  17   plaintiffs submitted declarations that showed they routinely were required to work more than eight

                                  18   (8) hours daily and more than 40 hours weekly regardless of job title and showed that they were

                                  19   not paid overtime. Wang v. Chinese Daily News, Inc., No. 2:04-cv-01498–CBM (AJWx), 2014

                                  20   WL 1712180, at *3 (C.D. Cal. Apr. 15, 2014) (“Wang V”). The court determined that evidentiary

                                  21   record was “‘significant proof’ that [the defendant’s] treatment of class members was consistent,

                                  22   not subject to discretion, and that the entire class was injured by [the defendant’s] non-payment of

                                  23

                                  24
                                       Daily News, Inc., 231 F.R.D. 602 (C.D. Cal. 2005) (“Wang I”). In that opinion, the district court
                                  25   granted the plaintiffs’ motion for class certification. After further proceedings, including a trial
                                       and judgment in favor of plaintiffs, the Ninth Circuit affirmed. Wang v. Chinese Daily News, Inc.,
                                  26   623 F.3d 743 (9th Cir. 2010) (“Wang II”). The Supreme Court vacated that opinion and remanded
                                       to the Ninth Circuit for reconsideration in light of Wal-Mart. Chinese Daily News, Inc. v. Wang,
                                  27   565 U.S. 801 (2011) (“Wang III”). The Court addresses the subsequent Ninth Circuit and district
                                       court opinions in this Order.
                                  28
                                                                                          8
                                            Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 9 of 19




                                   1   overtime premiums” which the court determined was a common question capable of generating

                                   2   common answers. Id. The court also rejected the defendant’s argument that some employees

                                   3   were not exempt because the plaintiffs limited the class to non-exempt employees. Id.; see also id.

                                   4   at 2014 WL 1712180 at *3-*4 (noting additional common issues).

                                   5            Similarly, in Benedict v. Hewlett Packard Co., another case on which Defendants rely, the

                                   6   court concluded the plaintiffs met their burden on the commonality factor. 314 F.R.D. 457, 470

                                   7   (N.D. Cal. 2016). The court agreed that the record suggested “substantial variation in the work

                                   8   performed among the purported class members—including details pertinent to the exemptions.”

                                   9   Id. The court reasoned that “[a]lthough members of the putative class have had divergent work

                                  10   experiences, Plaintiffs are all identically classified employees of the same company, share a set of

                                  11   generic job descriptions, and all raise identical legal questions,” which it determined was sufficient

                                  12   to satisfy the commonality factor. Id.; cf. Martinez v. Joe’s Crab Shack Holdings, 231 Cal. App.
Northern District of California
 United States District Court




                                  13   4th 362, 380 (2014) (noting that whether defendant uniformly misclassified employees as exempt

                                  14   “is by nature a common question eminently suited for class treatment”) (quoting Brinker Rest.

                                  15   Corp. v. Sup. Ct., 53 Cal. 4th 1004, 1034 (2012)).11

                                  16            In Patel, the court concluded the plaintiff met her burden on the commonality factor by

                                  17   challenging the defendant’s ability to satisfy three of the factors necessary to establish certain state

                                  18   law exemptions. “Evaluating the ‘truth or falsity’ of the three narrower questions–whether class

                                  19   members customarily and regularly exercised discretion and independent judgment, managed a

                                  20   customarily recognized department or subdivision of Nike, and primarily were engaged in exempt

                                  21

                                  22
                                       11
                                                Defendants rely on Chavez v. Lumber Liquidators, Inc., No. 09-cv-04812-SC, 2012 WL
                                  23   1004850 (N.D. Cal. Mar. 26, 2012) and Novak v. Boeing Co., No. SACV 09-01011-CJC (ANx),
                                       2011 WL 7627789 (C.D. Cal. Dec. 19, 2011). In Chavez, the court did find commonality lacking,
                                  24
                                       but it relied on In re Wells Fargo and Vinole, which as noted above addressed the issue of
                                  25   predominance. See Chavez, 2012 WL 1004850, at *4-*5. Although the Novak court concluded
                                       commonality was lacking, when it addressed the plaintiffs’ arguments about why certain
                                  26   exemptions did not apply, it stated it would have to engage in “individualized rather than common
                                       inquiry.” Novak, 2011 WL 7627789, at *4. The Court finds these cases less persuasive on the
                                  27   issue of commonality than Wang V and Benedict and, for that reason, declines to follow them on
                                       this issue.
                                  28
                                                                                          9
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 10 of 19




                                   1   activities–will resolve issues ‘central to the validity of each claim in one stroke.’” Patel, 2016 WL

                                   2   1241777, at *6 (quoting Wal-Mart, 564 U.S. at 350); see also Zackaria v. Wal-Mart Stores, Inc.,

                                   3   No. EDCV 12-1520 FMO, 2015 WL 2412103, at *9 (C.D. Cal. May 18, 2015) (concluding

                                   4   plaintiff satisfied commonality factor and stating “the answer to the question of whether the

                                   5   [employees] follow these policies and guidelines will drive the resolution of the litigation”

                                   6   because “whether the other essential questions in this case (e.g., do … job duties require

                                   7   independent judgment, are [employees] primarily engaged in exempt duties) are susceptible to

                                   8   common proof hinges upon the answer to that first common question”).

                                   9          Ortiz submits declarations from four putative class members who attest they routinely

                                  10   worked more than 40 hours per week and were not paid overtime. (Van Note Decl., ¶¶ 2-4, 6;

                                  11   Dkt. No. 135-4 at ECF pp. 2-4, Van Note Decl., Ex. A (Declaration of William Hedin (“Hedin

                                  12   Decl.”), ¶¶ 3, 10); Dkt. 135-4 at ECF pp. 6-8, Van Note Decl., Ex. B (Declaration of Sennai Merid
Northern District of California
 United States District Court




                                  13   (“Merid Decl.”), ¶¶ 3, 12); Dkt. No. 135-4 at ECF pp. 10-12, Van Note Decl., Ex. C (Declaration

                                  14   of Michael Martin (“Martin Decl.”), ¶¶ 3, 11); Dkt. No. 135-4 at ECF pp. 18-20, Van Note Decl.,

                                  15   Ex. E (Declaration of James Lao (“Lao”) Decl., ¶¶ 3, 10).)12 The Job Description set forth a Level

                                  16   4 Shift Manager’s general duties, and Defendants have not put forth evidence to show that job

                                  17   description varied among shifts or delivery centers. This evidence is similar to the evidence

                                  18   submitted in Wang V and Benedict. The issue of whether Level 4 Shift Managers were primarily

                                  19   engaged in duties that were exempt is a question that could generate a common answer and, as in

                                  20   Patel, to the extent the evidence shows variations in how putative class members performed those

                                  21   duties, that impacts the Court’s predominance analysis. Patel, 2016 WL 1241777, at *6.

                                  22          Accordingly, the Court concludes Ortiz has met his burden on the commonality factor.

                                  23          3.      Typicality.
                                  24          Typicality requires that “the claims or defenses of the representative parties are typical of

                                  25

                                  26
                                       12
                                              The declarations submitted by Defendants do not clearly specify how many hours the
                                  27   witness may work in each day or in each week week. Those declarations are located at Docket
                                       Nos. 161-6 (Bourbon), 162-4 (Robert Irvin), 161-8 (Jindal), 162-6 (Jordan Mootz), 161-10 (Kevin
                                  28
                                       Tang), 162-8 (Michael St. Jean Troy), 161-12 (McConnell), 162-10 (Lawrence Ramirez).)
                                                                                      10
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 11 of 19




                                   1   the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The typicality factor also is applied

                                   2   permissively. Hanlon, 150 F.3d at 1020. “[R]epresentative claims are ‘typical’ if they are

                                   3   reasonably co-extensive with those of absent class members; they need not be substantially

                                   4   identical.” Id.; see also Lozano, 504 F.3d at 734 (“Under Rule 23(a)(3) it is not necessary that all

                                   5   class members suffer the same injury as the class representative.”). Typicality is “satisfied when

                                   6   each class member’s claim arises from the same course of events, and each class member makes

                                   7   similar legal arguments to prove the defendant’s liability.” Armstrong v. Davis, 275 F.3d 849, 868

                                   8   (9th Cir. 2001) (quoting Marisol v. Giuliani, 126 F.3d 372, 376 (2nd Cir. 1997)).

                                   9          It is undisputed that Ortiz was a Level 4 Shift Manager during the time in question. He

                                  10   claims to have suffered the same injuries as putative class members. Defendants argue that Ortiz

                                  11   is not typical because the putative class members worked at different facilities on different shifts,

                                  12   which give rise to differences between Ortiz and other putative class members. However, this
Northern District of California
 United States District Court




                                  13   factor requires only that Ortiz’s claims be reasonably co-extensive with those of the class. The

                                  14   Court concludes the differences raised by Defendants do not render Ortiz atypical of putative class

                                  15   members. Hanlon, 150 F.3d at 1020.

                                  16          Defendants also argue Ortiz is not typical because the Court found against him on all but

                                  17   one of the factors necessary to show he qualifies for the executive exemption. “Class certification

                                  18   is inappropriate where a putative class representative is subject to unique defenses which threaten

                                  19   to become a focus of the litigation.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.

                                  20   1992). However, Defendants do not suggest how the Court’s findings against Ortiz would

                                  21   threaten to become a focus of the litigation. Cf. Patel, 2016 WL 1241777, at *6 (finding plaintiff

                                  22   met typicality factor even where court granted summary judgment against her on four of six

                                  23   factors relevant to executive exemption).

                                  24          Accordingly, the Court concludes Ortiz has met his burden to satisfy the typicality factor.

                                  25          4.      Adequacy of Representation.
                                  26          Ortiz asks that his counsel, members of Scott Cole & Associates, be appointed as class

                                  27

                                  28
                                                                                         11
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 12 of 19




                                   1   counsel.13 Defendants challenge Ortiz’s ability to show he and his counsel will adequately

                                   2   represent the interests of the class. Rule 23(a)(4) requires that “the representative parties will

                                   3   fairly and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). Rule 23(g) sets

                                   4   forth factors for courts to consider in determining whether class counsel is adequate. “To satisfy

                                   5   constitutional due process concerns, absent class members must be afforded adequate

                                   6   representation before entry of a judgment which binds them.” Hanlon, 150 F.3d at 1020.

                                   7          In order to determine whether the adequacy prong is satisfied, the Court considers two

                                   8   questions. First, “[d]o the representative plaintiffs and their counsel have any conflicts of interest

                                   9   with other class members[?]” Staton v. Boeing, Co., 327 F.2d 938, 957 (9th Cir. 2003). There is

                                  10   nothing in the record to suggest a conflict of interest exists between Ortiz, his chosen counsel, and

                                  11   the class. Second “will the representative plaintiffs and their counsel prosecute the action

                                  12   vigorously on behalf of the class?” Id. To determine class counsel’s adequacy, courts must
Northern District of California
 United States District Court




                                  13   consider the work counsel have done in the action, their experience in similar actions, their

                                  14   knowledge of applicable law, and the resources they are able to commit. Fed. R. Civ. P.

                                  15   23(g)(1)(A)(i)-(iv). The Court concludes that Ortiz has demonstrated his counsel have knowledge

                                  16   of the applicable laws and have the requisite experience and resources to prosecute these claims.

                                  17   (See Dkt. No. 135-1, Declaration of Scott Edward Cole (“Cole Decl”), ¶¶ 3-6, 8; Dkt. No. 135-2,

                                  18   Cole Decl., Ex. A.)

                                  19          Defendants argue that counsel’s litigation tactics and performance show they are

                                  20   inadequate. Courts may consider “any other matter pertinent to counsel’s ability to fairly and

                                  21   adequately represent the interests of the class,” including counsel’s “reputation built upon past

                                  22   practice” and “counsel’s competence displayed by present performance.” Abikar v. Bristol Bay

                                  23   Native Corp., No. 17-cv-1036, 2018 WL 6738017, at *13 (S.D. Cal. Dec. 21, 2018) (citing Rule

                                  24   23(g)(1)(B)). As an example, Defendants note Ortiz failed to identify Mr. Merid, Mr. Martin, Mr.

                                  25

                                  26
                                       13
                                               Cesar Alvarado, Esq. also is listed as counsel for Ortiz on the docket. There is nothing in
                                  27   the record on this motion that addresses Mr. Alvarado’s adequacy to represent the class. Ortiz has
                                       not met his burden as to Mr. Alvarado, and the Court’s ruling on appointment of class counsel is
                                  28
                                       limited to the Cole firm.
                                                                                         12
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 13 of 19




                                   1   Lao, and Mr. Hedin as witnesses, which prompted Defendants to move to reopen discovery. (See

                                   2   Dkt. No. 153, Order Granting Motion to Reopen.) Defendants also cite to earlier discovery

                                   3   disputes to support this argument.14 By way of example, on May 25, 2018, Magistrate Judge

                                   4   James issued an Order relating to the production of Ortiz’s cell phone records and his deposition.

                                   5   In that Order, Judge James reprimanded Ortiz and his counsel and reserved the right to impose

                                   6   sanctions for future discovery violations.15 (Dkt. No. 82, Discovery Order at 5:2-4.) Judge James

                                   7   subsequently issued an Order to Show Cause regarding counsel’s conduct in discovery and found

                                   8   monetary sanctions were appropriate but stayed imposition of sanctions. (Dkt. Nos. 87, 90.)

                                   9           The Court does not discount Judge James’ views of how, at times, Ortiz and his counsel

                                  10   conducted themselves during discovery. However, neither she nor Judge Ryu, who now

                                  11   supervises discovery, have seen fit to impose sanctions on Ortiz or on his counsel. The Court

                                  12   concludes Ortiz has met his burden to show he and his counsel will adequately represent the
Northern District of California
 United States District Court




                                  13   interests of the class.

                                  14   E.      The Rule 23(b) Factors.
                                  15           1.      Predominance.
                                  16           “The Rule 23(b)(3) predominance inquiry tests whether proposed classes are sufficiently

                                  17   cohesive to warrant adjudication by representation.” Amchem Products, Inc. v. Windsor, 521 U.S.

                                  18   591, 623 (1997). The focus is “on the relationship between the common and individual issues.

                                  19   When common questions present a significant aspect of the case and they can be resolved for all

                                  20

                                  21   14
                                               Defendants note that James Lao testified he did not recall signing his declaration and attest
                                  22   Ortiz’s counsel failed to respond to correspondence asking for confirmation that Lao had signed it.
                                       (Dkt. No. 163-3, Declaration of Michelle L. Maryott (“Maryott Decl.”), ¶ 5; Dkt. No. 161-16, Ex.
                                  23   D (Deposition of James Lao (“Lao Depo.”) at 102:17-104:10); Dkt. No. 164, Declaration of
                                       Megan Cooney, ¶¶ 2-4.) On reply, Ortiz’s counsel attests they contacted and interviewed Mr. Lao
                                  24
                                       and received the electronically signed declaration. (Van Note Reply Decl., ¶ 2.) Defendants also
                                  25   note that Ortiz submitted the declaration he filed in support of the motion for summary judgment,
                                       although the Court sustained objections to portions of that declaration. (See Dkt. No. 133, Order
                                  26   on Motion for Summary Judgment at 11 n.9.) The Court concludes these facts do not demonstrate
                                       Ortiz or his counsel are inadequate.
                                  27
                                       15
                                              It is not clear that this conduct can be attributed solely to counsel. (Discovery Order at
                                  28
                                       3:9-4:1 (addressing Ortiz’s reasons and timing for cancelling his deposition).)
                                                                                          13
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 14 of 19




                                   1   members of the class in a single adjudication, there is clear justification for handling the dispute

                                   2   on a representative rather than on an individual basis.” Hanlon, 150 F.3d at 1022. As some courts

                                   3   have stated, there is a “rough hierarchy of certain types of evidence” to determine predominance in

                                   4   a misclassification case. See, e.g., Sinohui v. CEC Entm’t, Inc., No. EDCV 14-2516-JLS (KKx),

                                   5   2016 WL 3475321, at *3 (C.D. Cal. Mar. 16, 2016) (quoting Zackaria, 2015 WL 2412103, at *9);

                                   6   see also Vinole, 571 F.3d at 946.

                                   7          Ortiz relies heavily on the fact that Defendants have a blanket policy that treats Level 4

                                   8   Shift Managers as exempt employees. That fact alone cannot satisfy the predominance factor.

                                   9   See, e.g., In re Wells Fargo, 571 F.3d at 957, 959 (holding that district court abused its discretion

                                  10   in certifying class by relying on uniform exemption policy “to the near exclusion of other

                                  11   factors”); Sinohui, 2016 WL 3475321, at *3 (placing those types of policies at bottom of

                                  12   evidentiary hierarchy); Patel, 2016 WL 1241777, at *7 (“Nike’s blanket exemption policy, while
Northern District of California
 United States District Court




                                  13   apposite, does not establish that common issues predominate[.]”). Conversely, although it often

                                  14   requires individualized inquiries, raising the executive exemption as a defense does not “foreclose

                                  15   the possibility of certification.” Patel, 2016 WL 1241777, at *7. Instead, “courts must investigate

                                  16   whether there are ‘centralized rules … suggest[ing] a uniformity among employees that is

                                  17   susceptible to common proof.’” Id. (brackets as in Patel, quoting In re Wells Fargo, 571 F.3d at

                                  18   958-59).

                                  19          Ortiz also argues that Defendants created standardized procedures and processes to

                                  20   implement a business model that values efficiency. According to Ortiz, that business model

                                  21   necessitates uniformity in a Level 4 Shift Manager’s duties as well as the time spent on those

                                  22   duties. In contrast to a blanket exemption policy, “comprehensive uniform policies detailing job

                                  23   duties and responsibilities carry great weight for certification purposes.” In re Wells Fargo, 571

                                  24   F.3d at 958. For example, in Wang V, the court determined that all putative class members

                                  25   worked at the same office with the same supervisors and assistants, and it determined they

                                  26   implemented the same payroll procedures without discretion. 2014 WL 1712180, at *5. The

                                  27   court also rejected the defendant’s arguments about exemptions because the class included only

                                  28   non-exempt employees. The court reasoned that it would not be required to examine “how much
                                                                                         14
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 15 of 19




                                   1   time each individual employee spent in or out of the office [or] how the employee performed her

                                   2   job.” Id., 2014 WL 1712180, at *6.

                                   3          In contrast, in Patel the court determined the plaintiff did not satisfy the predominance

                                   4   factor. The plaintiff challenged the defendant’s ability to show the putative class members

                                   5   customarily and regularly exercised discretion in their jobs and cited to various employment

                                   6   manuals to support that argument. 2016 WL 1241777, at *7-*8. The defendant argued those

                                   7   manuals provided a “high level overview of expectations” and cited to declarations that showed

                                   8   employees were able to exercise discretion about implementing procedures. Id., 2016 WL

                                   9   1241777, at *9. Therefore, the court concluded the manuals and other policies were not sufficient

                                  10   to satisfy the predominance factor.

                                  11          In this case, the Job Description sets forth “key duties” for Level 4 Shift Managers and

                                  12   does not expressly include the types of manual labor Ortiz and other putative class members claim
Northern District of California
 United States District Court




                                  13   to have performed. That document could be used as common proof to establish Defendants’

                                  14   realistic expectations for the position. See Ramirez, 20 Cal. 4th at 802. Citing a check list, Ortiz

                                  15   also contends that Defendants control “minute by minute” what tasks putative class members

                                  16   should perform during a shift. (Mot. at 3:12, citing Van Note Decl., ¶ 24 and Dkt. No. 136-10,

                                  17   Van Note Decl., Ex. W.) One of Defendants’ witnesses was asked about the checklist at his

                                  18   deposition, and he testified it related to the Load Out Shift. (Maryott Decl., ¶ 4; Dkt. No. 166-3,

                                  19   Maryott Decl., Ex. C (Deposition of Nityanatha Vaidya (“Vaidya Depo.”) at 150:12-152:3,

                                  20   158:13-22).) However, there is a similar checklist for the Return to Station Shift. (Van Note

                                  21   Decl., Ex. W at AMZ-ORT 002022-23.) The record also suggests there is an “Amazon Way” and

                                  22   contains evidence that Defendants have created standard operating procedures. (See, e.g., Job

                                  23   Description at 1; Van Note Reply Decl., ¶¶ 4, 6-7, Ex. B (Martin Depo. at 142:22-143:23), Ex. D

                                  24   (Hedin Depo. at 85:19-86:25); Ex. E (Ramirez Depo. at 113:14-115:11); Maryott Decl., ¶¶ 8, 10,

                                  25   Dkt. No. 161-18, Maryott Decl., Ex. G; Dkt. No. 161-20, Maryott Decl., Ex. I (Hedin Depo. at

                                  26   63:5-24).)

                                  27          Although this record demonstrates that Defendants may have created guidelines for Level

                                  28   4 Shift Managers, “the fact that an employer expects employees to follow certain procedures or
                                                                                        15
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 16 of 19




                                   1   perform certain tasks does not establish whether … they customarily and regularly exercise

                                   2   discretion and independent judgment.” Patel, 2016 WL 1241777, at *9 (quoting Marlo, 639 F.3d

                                   3   at 948) (omitting internal brackets and quotations). As in the Patel case, Defendants’ evidence

                                   4   also shows that although some checklists and standard operating procedures exist, Level 4 Shift

                                   5   Managers may have discretion on how to implement those procedures, including matters relating

                                   6   to employee discipline. (See, e.g., Bourbon Decl., ¶¶ 4-5; Irvin Decl., ¶¶ 5-6; Jindal Decl., ¶¶ 3, 7-

                                   7   8; Troy Decl., ¶¶ 3-7.) The record also demonstrates that a Level 4 Shift Manager’s duties can

                                   8   vary depending on the type of shift a class member covers and that processes may vary among

                                   9   facilities. (See, e.g., Bourbon Decl., ¶; Irvin Decl., ¶ 2; Jindal, ¶ 2; Mootz. Decl., ¶¶ 2-9; Troy

                                  10   Decl., ¶ 2.) The Court concludes that the record demonstrates that individualized issues exist as to

                                  11   whether Level 4 Shift Managers regularly exercised discretion and judgment in how they

                                  12   performed their duties that would predominate over any common issues. Cf. Patel, 2016 WL
Northern District of California
 United States District Court




                                  13   1241777, at *9 (concluding defendants’ policies “‘are just a piece of a far more complicated

                                  14   puzzle[,] and do not … provide a means of readily determining liability’ for all putative class

                                  15   members”) (quoting Mies v. Sephora U.S.A., 234 Cal. App. 4th 967, 984 (2015)) (bracket and

                                  16   ellipsis as in Patel).

                                  17           Ortiz also argues that “exempt” an “non-exempt” duties can be easily determined. The

                                  18   plaintiff in Patel raised a similar argument, which the court rejected because it “is the purpose of

                                  19   the work, rather than the status of the worker, that ultimately governs[.]” Id., 2016 WL 1241777,

                                  20   at *11; see also Heyen, 216 Cal. App. 4th at 822, 826. In Heyen, the court noted that if tasks that

                                  21   would normally be considered “non-exempt” were taken to ‘supervis[e] the employees or

                                  22   contribute to the smooth functioning of the department,’” they can be considered exempt work.

                                  23   216 Cal. App. 4th at 822. “[I]f they were taken for some other reason, they were nonexempt

                                  24   work.” Id. In Patel, the court concluded the plaintiff did not put forth class-wide evidence to

                                  25   establish the purpose of a given task. Id., 2016 WL 1241777, at *11-12. It therefore determined

                                  26   that, “[a]t bottom, … this misclassification theory requires examining how [employees] spend

                                  27   their time in practice, and there is no common proof suggesting satisfaction of the element can be

                                  28   resolved with a ‘yes’ or ‘no’ answer across the class.” Id., 2016 WL 1241777, at *12.
                                                                                         16
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 17 of 19




                                   1          Finally, Ortiz relies on the declarations from putative class members, as well as his own, to

                                   2   show Level 4 Shift Managers primarily engage in non-exempt activities. Given the size of the

                                   3   putative class, these declarations are not sufficient to establish anecdotal evidence that Level 4

                                   4   Shift Managers are “primarily engaged” in non-exempt tasks. Cf. Wal-Mart, 564 U.S. 356-57.16

                                   5   Although these putative class members attest the “vast majority” or “most” of their time was spent

                                   6   on non-exempt duties, they fail to articulate the method they used to make those conclusions. (See

                                   7   Hedin Decl., ¶ 5; Merid Decl., ¶ 5; Martin Decl., ¶ 4; Lao Decl., ¶ 4.) Defendants’ witnesses attest

                                   8   that they either rarely perform manual labor or, when they do, it is for a purpose that could render

                                   9   the tasks exempt. Like Ortiz’s witnesses, they also fail to explain the methodology used to

                                  10   calculate time spent on exempt duties. (See Bourbon Decl., ¶¶ 6-10; Irvin Decl. ¶ 7; Jindal Decl.,

                                  11   ¶¶ 6, 10; Mootz Decl., ¶ 11; Tang Decl., ¶¶ 5-6, 16; Troy Decl., ¶ 8; McConnell Decl., ¶¶ 13-14,

                                  12   18-19; Ramirez Decl., ¶¶ 10-11, 14.) Therefore, on this record, the Court concludes it would be
Northern District of California
 United States District Court




                                  13   required to engage in individualized issues about whether Level 4 Shift Managers are primarily

                                  14   engaged in duties that meet the text of the executive exemption. See, e.g., Sinohui, 2016 WL

                                  15   3475321, at *6 (concluding declarations submitted by plaintiffs were not sufficient to show

                                  16   common issues would predominate, in part, because they did not “provide any indication of ‘how

                                  17   the managers calculated the percentages of their time spent on [their tasks]”) (quoting Akasugi v.

                                  18   Benihana Nat’l Corp., 282 F.R.D. 241, 252 (N.D. Cal. 2012) (brackets in Sinohui); Patel, 2016

                                  19   WL 1241777, at *11-12.

                                  20          Accordingly, the Court concludes Ortiz has failed to meet his burden to show that common

                                  21   issues relating to the executive exemption will predominate over the individualized issues

                                  22   described herein.

                                  23          2.      Superiority.
                                  24          To satisfy the superiority factor, Ortiz must show that “class-wide litigation of common

                                  25   issues will reduce litigation costs and promote greater efficiency.” Valentino v. Carter-Wallace,

                                  26   Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). Defendants argue Ortiz fails to present a trial plan and

                                  27
                                       16
                                            Unlike this case, the record in Sinohui included declarations from 54 of the 126 class
                                  28
                                       members.
                                                                                      17
                                            Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 18 of 19




                                   1   has not met his burden to show a class action would be manageable. The Court agrees. Ortiz

                                   2   suggests the case can proceed in three phases, the first of which would be for the Court to grant

                                   3   this motion. The next phase would be for the Court to “adjudicate the exempt/non-exempt

                                   4   character of the [Level 4 Shift Managers’] job duties, just once, for all class members.” (Mot. at

                                   5   17:21-22.) However, the Court has determined that individualized issues on that factor, and other

                                   6   factors relating to the executive exemption, will predominate. “[A] defense in which liability itself

                                   7   is predicated on factual questions specific to individual claimants poses a much greater challenge

                                   8   to manageability.” Duran v. U.S. Nat’l Bank Ass’n, 59 Cal. 4th 1, 30 (2014) (emphasis in

                                   9   original); see also Sinohui, 2016 WL 3475321, at *5.

                                  10            Ortiz also argues the Court could identify the percentage of time class members spent on

                                  11   each defined task to determine the amount of overtime owed by using any number of innovative

                                  12   tools to make that determination, including the possibility of statistical sampling.17 However,
Northern District of California
 United States District Court




                                  13   Ortiz did not submit evidence to support the use of statistical sampling or any other evidence to

                                  14   support his proposed plan. See, e.g., Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1168 (9th Cir.

                                  15   2014) (affirming class certification order and noting “district court carefully analyzed the specific

                                  16   statistical methods proposed by plaintiffs” in its analysis).

                                  17            For that reason, the Court concludes Ortiz has failed to meet his burden to show that a

                                  18   class action is a superior method of resolving these claims. Cf. Duran, 59 Cal. 4th at 31 (“Rather

                                  19   than accepting assurances that a statistical plan will eventually be developed, trial courts would be

                                  20   well advised to obtain such a plan before deciding to certify a class action.”); Sinohui, 2016 WL

                                  21   3475321, at *8 n.4 (rejecting plaintiff’s reliance on opinion that “random sampling could be used

                                  22   to establish liability” where opinion amounted to no more than a generic proposal).

                                  23   //

                                  24   //

                                  25

                                  26
                                       17
                                              In a footnote in his opening brief and briefly in his reply, Ortiz notes that Rule 23
                                  27   authorizes a court, in certain cases, to certify issues, but he fails to identify which issues he
                                       believes would warrant that treatment in this case. To the extent Ortiz seeks alternative relief
                                  28
                                       under Rule 23(c), the Court DENIES the request on the basis that he fails to meet his burden.
                                                                                           18
                                        Case 4:17-cv-03820-JSW Document 184 Filed 04/27/20 Page 19 of 19




                                   1                                             CONCLUSION

                                   2          For the foregoing reasons, the Court DENIES Ortiz’s motion or class certification.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 27, 2020, nunc pro tunc to

                                   5   April 13, 2020

                                   6                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      19
